Citation Nr: 0528929	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) which denied service connection 
for a right knee condition, poor blood circulation, and a 
chronic bilateral ankle condition.  This rating decision also 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for residuals of 
frostbite.  

In August 2003, the Board remanded the claim for a VA 
examination.  After VA examination in February 2004 the 
Board, in June 2004, remanded the claim for an addendum to 
that examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the August 2003 remand the Board noted that the veteran 
had two incidents of trauma to the right knee in service, in 
October 1978 and April 1980.  The Board also noted a November 
2000 arthroscopic surgery to repair a torn right medial 
meniscus, discovered after a July 1999 motor vehicle 
accident.  

The August 2003 remand instructed the VA examiner to review 
the claims file and determine the nature and etiology of the 
veteran's current right knee disability.  The remand 
specifically instructed the examiner to make a distinction 
between any right knee disability related to service and any 
right knee disability related to post-service trauma, and to 
provide a rationale for any opinions given.  

The veteran underwent a VA examination in February 2004.  The 
VA examiner reported that he reviewed the claims file prior 
to the examination; however, he stated that there were no 
documented injuries in service and that there was no evidence 
of right knee surgery in November 2000.  After physical 
examination, the VA examiner gave a diagnosis of mild early 
arthritis of the right knee with no determined functional 
impairment.  The examiner opined, "This cannot be related as 
far as this examiner is able to determine to his service; 
and, as a result, this is not at least as likely, less than 
50 percent, due to service-connection."  

In June 2004, the Board again remanded the case to the RO.  
The Board found the February 2004 VA examination inadequate 
for adjudication purposes because the VA examiner's statement 
that there were no documented knee injuries in service 
conflicted with the service medical records, which reveal 
several treatments for knee pain, including in October 1978 
and April 1980.  The VA examination was similarly inadequate 
because of the VA examiner's statement that there was no 
record of November 2000 surgery, when such records were in 
the claims file.  

The VA examiner was specifically instructed to comment on the 
documented instances of examination and treatment of the 
right knee in service and to give an opinion as to whether 
any right knee condition was etiologically related to those 
instances.  Additionally, the VA examiner was instructed to 
give an indication that he had reviewed the November 2000 
arthroscopy.  

The VA examiner made an addendum to his February 2004 
examination in July 2004.  The addendum stated, "Arthroscopy 
11-02-2000 DVAMC showed patellofemoral/trochlear cartilage 
lesions.  No evidence for service connection.  Not at least 
as likely, less than 50 percent, due to service connection."  

The Board finds that this addendum is inadequate for 
adjudication purposes because it does not follow the 
directives of the August 2003 and June 2004 remands.  The VA 
examiner did not acknowledge review of the service medical 
records, specifically the right knee treatments noted by the 
Board, nor did he give an opinion as to what part, if any, of 
the veteran's current right knee condition is etiologically 
related to those in-service incidents.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The Board notes that, in his Written Brief Presentation dated 
in September 2005, the veteran's representative requested 
that the veteran be afforded a new VA examination with a 
different VA examiner, based on the fact that the February 
2004 VA examination and July 2004 addendum did not comply 
with the Board's directives.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
with a physician who has not previously 
examined the veteran.

Based on the examination and a complete 
review of the claims file, to include the 
veteran's service medical records, the 
November 2000 right knee arthroscopy 
report, and the history noted above, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent) that any current right knee 
disability is related to a disease or 
injury in service, to include the 
documented in-service treatments in 
October 1978 and April 1980.  The 
examiner must provide a rationale for all 
opinions.

2.  The AMC/RO should then readjudicate 
the claim based upon a review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

